Title: To Thomas Jefferson from Jean Baptiste Le Roy, 18 February 1793
From: Le Roy, Jean Baptiste
To: Jefferson, Thomas



De Paris ce 18 Fevrier 1793

Quoique J’aye de grands torts avec vous Monsieur d’avoir tant tarde à vous accuser La récéption des lettres que vous m’avez fait l’honneur de m’écrire Cependant me confiant dans Les Sentimens que vous  avez bien voulu me témoigner dans plus d’une occasion J’ai pensé que vous me permettriez de vous présenter M. D Hauterive mon ami qui va habiter votre heureuse contrée pendant quelques années étant nommé Consul. Je n’aurois pas L’honneur de vous le présenter Si à des Sentimens très [Civiques?] il ne joignoit pas beaucoup de qualités essentielles et des connoissances très étendues dans plus d’un genre. A ces titres J’espere que vous voudrez bien L’accueillir favorablement. Je vous en aurai la même obligation que Si cette bonne reception me regardoit moi même. Je le trouve bien heureux Monsieur de pouvoir espérer Jouïr de votre entretien car avec Les connoissances qu’il a Ce Sera un grand plaisir pour lui de pouvoir S’entretenir avec un des hommes les plus instruits des deux Mondes. Après vous avoir parlé de mon ami J’en viens à ce qui regarde M Churchman. Vous aurez bien imaginé Monsieur qu’a la multitude d’evenemens qui ont eu lieu L’annèe derniere et dans celle-cy Les Sciences ont beaucoup Souffert parmi nous aussi notre pauvre Académie ne fait elle presque rien et Si ce n étoit l’affaire des poids et mesures qui l’occupe elle Seroit presque dans l’inactivité. Incertain Si vous avez eu connoissance d’un mémoire que mon Confrère M De Borda a lu au nom de l’Académie à la Convention nationale à ce Sujet Je le Joins à ma Lettre il vous instruira du point où nous en Sommes Sur cette grande entreprise.
Une raison m’a fait diffèrrer de Semaine en Semaine et de mois en mois de répondre à la lettre que vous m’avez fait L honneur de m’écrire, au Sujet de M Church-man, c’est que je n’ai reçu que près d’un an après, La Carte et L’ouvrage de M. Churchman et que Je voulois en outre vous mander ce qui S étoit passé à ce Sujet dans L’Académie, mais Le rapport n en ayant pas eté encore fait J’ai èté obligé de differrer Cependant comme je compte qu’il Sera fait ce mois cy ou au commencement de l’autre vous pouvez être Sur que vous aurez tous aussitôt de mes nouvelles, et que Je vous en manderai le résultat.
Ah Monsieur que J’ai fait de réfléxions Sur la marche Sure et mesurée du congrès dans tout ce qui S’est passé depuis La déclaration de L’indépendance de l’Amèrique Septentrionale Sur tous les avantages de votre heureuse révolution. Qui nous auroit dit Lorsque nous causions ensemble dans l’assemblée constituante de Versailles qu’elle eut donnè lieu à une telle multitude d’evenemens et Si extraordinaires, et Si incroyables. Je ne Sais Si On l’a dit mais cela me paroit aujourdhui parfaitement démontré que le Caractère d’une Nation est toûjours le même et que Ses grandes assemblées n’agissent le plus Souvent qu’avec L’esprit qui la caractérise.
Recevez Monsieur Les assurances les plus Sincères de tous les Senti  mens d’attachement et de la plus haute estime que vous m’avez Inspirés depuis que J’ai eu l’honneur de vous connoitre.

LeRoy de l Acad. des Sciences

